ACQUISITION AGREEMENT THIS ACQUISITION AGREEMENT (the "Agreement") is made and entered as of March 25, 2009, by and among Qufu Natural Green Engineering Co., Ltd., a limited liability company organized under the laws of the Peoples Republic of China (“Buyer”), Qufu Shengren Pharmaceutical Co., Ltd., a limited liability company organized under the laws of the Peoples Republic of China (“Qufu Shengren”), and the shareholders of Qufu Shengren listed on the signature page to this Agreement (the “Shareholders”). RECITALS A.Qufu Shengren is a limited liability company organized under the laws of the Peoples Republic of China. B.The Shareholders own an interest in Qufu Shengren in an amount listed next to their name on the signature page to this Agreement and collectively own and hold a 100% interest in Qufu Shengren (the “Qufu Shengren Interest”). C.Buyer desires to acquire the Qufu Shengren Interest and the Shareholders desire to sell to Buyer their interest in Qufu Shengren for a total price of $3,097,242, which represents 100% of the value of the net tangible assets of Qufu Shengren as of December 30, 2008 as determined by an independent asset appraiser in accordance with government-issued assets appraisal principles in China.Buyer will acquire such Qufu Shengren Interest in exchange for cash at Closing (the “Cash Consideration”), as hereinafter defined and in accordance with the terms and conditions set forth in this Agreement. D.Qufu Shengren is doing business in China and related territories with the following address: 6
